Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 02/04/2022.   The changes and remarks disclosed therein were considered.
	An amendment of claims 1, 8, 15 and 18 has been amended.  Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 02/04/2022 with respected to the rejection of Fujii Norio have been fully considered and are persuasive (see pages 8-12 of an amendment filed 02/04/22).  The rejection of Fujii Norio has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Fujii Norio, Nguyen Sang and Liu Lin Shih taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a first capacitor coupled between ground and a second common node, wherein the first capacitor is characterized by a second capacitance; a first voltage source configured to provide a first input voltage, wherein the first input voltage is lower than the range of program voltages; a first operational amplifier including an inverting input, a non-inverting input, and an output, wherein the non-inverting input is coupled to the first voltage source, wherein the inverting input is coupled to a third common node, and wherein the output is coupled to a fourth common node; and a first resistance device coupled between the third common node and the fourth common node, wherein the first common node is coupled to the second common node and the third common node” in a semiconductor device as claimed in the independent claim 1.  Claims 2-10 are also allowed because of their dependency on claim 1; or
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “providing with a first voltage source, a first input voltage to a non-inverting input of the first operational amplifier, wherein the first input voltage is less than a minimum program 416/995,718voltage from the first range of program voltages; outputting with the first operational amplifier, a first signal, wherein the first signal is characterized by a first oscillating frequency, wherein the first oscillating frequency is responsive to a first capacitance associated with the first plurality of two-terminal memory devices; measuring a frequency value of the first oscillating frequency; and storing in a memory, an indicator associated with the first oscillating frequency measurement” in a method as claimed in the independent claim 11.  Claims 12-20 are also allowed because of their dependency on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.